Citation Nr: 1809224	
Decision Date: 02/12/18    Archive Date: 02/23/18

DOCKET NO. 13-09 200	)	DATE
Advanced on the Docket	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) based on service connection for the cause of death of a veteran.


ORDER

The appeal is dismissed. 


FINDING OF FACT

In November 2017, prior to the promulgation of a decision in the appeal, the Board received notification that the appellant died in September 2017.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time. 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION


The appellant is the surviving spouse of a veteran (the Veteran) who had active duty service from December 1942 to January 1946. The Veteran died in May 2010. The appellant died in September 2017.

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2017 Order of the United States Court of Appeals for Veterans' Claims (Veterans Court). The appeal originated from November 2010 rating decision of the RO in St. Petersburg, Florida.

In a January 2014 decision, the Board denied this claim. The appellant appealed that decision to the Veterans Court. In a September 2014 Order, pursuant to a Joint Motion for Remand, the Veterans Court vacated the Board's January 2014 decision and remanded this claim back to the Board for additional development consistent with the Joint Motion. In February 2017, the Board again denied the claim. The appellant appealed that decision to the Veterans Court. Prior to any action by the Veterans Court or the parties, the appellant died. In an October 2017 Order, the Veterans Court vacated the Board's February 2017 decision and dismissed the appeal.

Unfortunately, the appellant died during the pendency of the appeal. As a matter of law, appellants' claims do not survive their deaths. Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994). This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction. See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2017).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the appellant. 38 C.F.R. § 20.1106 (2017). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion. Such request must be filed not later than one year after the date of the appellant's death. See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2017). A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...." 38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2017). An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision). 38 C.F.R. § 3.1010(b) (2017).



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	L. Cramp, Counsel

Copy mailed to: Robert V. Chisholm, Attorney 

Department of Veterans Affairs


